 658DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThe Taylor Chair CompanyandFurnitureWorkersDivision,I U E, AFL-CIO Cases 26-CA-12105,26-CA-12133, 26-CA-12133-2, 26-CA-12145, 26-CA-12226, 26-CA-12263, and26-RC-6942January 23, 1989DECISION, ORDER, AND DIRECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn May 9,1988,Administrative Law Judge JPargen Robertson issued the attached decision TheRespondent filed exceptions and a supporting brief,and the Charging Party filed a brief in oppositionto the Respondent's exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, i andconclusions2 and to adopt the recommended Orderas modified 3iThe Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950)enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent has requested oral argument The request is denied asthe record exceptions and briefs adequately present the issues and thepositions of the partiesThe judge erroneously reported the citation to GinoMorena Enterpasses 287 NLRB 1327(1988)We correct the error2We agree with the judge s conclusion that the Respondent threatenedemployees with job loss because of plant closureWe find no merit in theRespondent s contention that Company President Baldassare s letter ofMay 19 to the employees is a clear disavowal of the threat of closuremade by Plant Manager Murdock in his speech of April 27 We have reviewed the letterwhich states that the charge that the Respondentwould close the plant if the Union won the election is a gross untruthand that the Respondent intends to operate the plant regardless of the resuits of the election or negotiationsWe find that these statements do notmeet the standards for repudiation inasmuch as no assurance was given toemployees that the Respondent would not interfere with their Sec 7rights in the future and the Respondent engaged in other unlawful conduct after May 19 SeePassavantMemorial Area Hospital237 NLRB 138(1978) and cases cited thereinWe agree with the judge that Supervisor Jones unlawfully interrogatedemployee Willie Clark Immediately after Murdock s antiunion speechJoneswho was unaware of Clark s position regarding the Union askedClark how she intended to vote in the election After Clark repliedyesJones asked her which employees had started the Union Clark refused to divulge that information Under the circumstances we find thatthis questioning was coercive and therefore constitutes an unlawful interrogationWilliamsonMemorial Hospital284 NLRB 37 (1987) We further find it unnecessary to pass on the judge s findings that Jones unlawfully interrogated employees Tyler and Johnson as this conduct is cumulative to Clark s interrogation and would not affect the remedyMember Cracraft agrees that Supervisor Jones interrogation of employee Willie Clark was unlawful However in reaching that conclusionshe does not rely onSunnyvale MedicalClinic 277 NLRB 1217 (1985) acase relied on inWilliamsonMemorial Hospitala The judge inadvertently failed to provide a remedy for the Respondent s unlawful interrogationWe have modified the Order and notice toORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,The Taylor Chair Company, Clarksdale,Mississippi,itsofficers,agents, successors, and assigns,shall take the action set forth in the Order asmodified1Insert the following as paragraph 1(a) and reletter the subsequent paragraphs"(a) Interrogating employees about how theyintend to vote or about their or other employees'union activities "2Substitute the attached notice for that of theadministrative law judgeDIRECTIONIt is directed that the Regional Director forRegion 26 shall, within 10 days from the date ofthisDecision,open and count the ballots cast byDebra Gray and Katie Williams in Case 26-RC-6942, and prepare and serve on the parties a revised tally of ballots If the revised tally revealsthat the Union has received a majority of the validballots cast,theRegionalDirector shall issue aCertification of RepresentativeHowever, if the re-vised tally shows that the Union has not received amajority of the valid ballots cast, the Regional Director shall set aside the election results and conduct a second electioncorrect this oversightAdditionallywe shall direct the Regional Director to open and count the overruled challenged ballots and to issue aCertification of Representative should the Union receive a majority ofthe votes castAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand hasordered us to post and abide by this noticeWE WILL NOT interrogate you about how youintend tovote or about yourunion activitiesWE WILL NOT threaten you with loss of jobs because of your activities on behalf of FurnitureWorkers Division, I U E, AFL-CIO, or any otherlabor organizationWE WILL NOTthreatenyou with replacement byuntrainedemployees because of your union activities292 NLRB No 65 TAYLOR CHAIR CO659WE WILL NOT threaten you with loss of jobs becausewe may leave Clarksdale, Mississippi, because of your union activitiesWE WILL NOT tell you that it would be futile tosupport Furniture Workers Division, I U E, AFL-CIO, or any other labororganization,by tellingyou that wewill not signa contractWE WILL NOT tell you that we may have handied your problems, but will not now because youhave gone to the UnionWE WILL NOT threaten you with financial harmcaused by loss of jobs because of your union activi-tiesWE WILL NOT tell you that we cannot grant awage increasebecause the Union prevented youfrom earning higher wagesWE WILL NOTreprimand,demote, suspend, orrefuse toreinstateyou because you engaged inunionactivities or other concerted activities pro-tected under the National Labor Relations ActWE WILL NOTin anylikeor related mannerinterferewith,restrain,or coerce you in the exercise of therights guaranteedyou by Section 7 ofthe ActWE WILL offerimmediateand full recall or rein-statementtoKatieWilliams, Randy Williams, andDebra Gray to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or anyother rights or privileges previously enjoyed andWE WILL make them whole for any loss of earningsand other benefits resulting from their discharge,less any netinterim earnings,plus interestWE WILL make Debra Gray, Randy Williams,Katie Williams, and Clastine Pittman whole for anylossof earnings they have suffered, if any, byreason of our discrimination against them with interestWE WILL rescindwarningsissued toMosezellThomas on May 15 and July 20, to Randy Williamson July 20, and to Clastine Pittman on May 8and 15 and August 11, 1987, and WE WILL rescindthe July 1987 demotion of Randy Williams, because of their union activitiesWE WILL remove from our files any reference tothe disciplinary actions, includingwarnings, sus-pensions, and demotions, taken against Randy Wil-liams,Mosezell Thomas, Debra Gray, Katie Wil-liams,and Clastine Pittman and inform them inwriting that we have done so and that we will notuse in disciplinary actions against them in any wayTHE TAYLOR CHAIR COMPANYJames Fuller Esq,for the General CounselEugene B Schwartz Esq (Schwartz EinehartWood &Zuder)of Cleveland, Ohio for the RespondentWillieRudd,of Memphis, Tennessee, for the ChargingPartyDECISIONSTATEMENTOF THE CASEJPARGEN ROBERTSON, Administrative Law JudgeThis case was heard before me on 5, 6,and 7 October1987 in Clarksdale,Mississippi pursuant to an order consolidating cases,which issued on 17 September 1987The complaint in Case 26-CA-12263 issuedon 17 September 1987 The complaint in Case26-CA-12226 issuedon 19 August1987All theother captionedCA caseswere consolidated in a complaint that issued on 9 June1987The charges and amended charges were filed onvarious dates beginningon 30 April1987Alleged areviolations of Section 8(a)(1) and(3) of the ActAdditionally,in accord with a 4 September 1987 orderof the NationalLaborRelations Board,consideration isgiven to objections and challenges in Case 26-RC-6942Respondent employs some 50 to 54 employees in thebargaining unit in seven departments in its furniture manufactunng facility in Clarksdale,MississippiThe bargaining unit is describedIncludedAll production and maintenance employees including group leadersemployed by TheTaylor ChairCompany at its Clarksdale,Mississippi, location,who were employed during the payrollperiod ending May 12 1987ExcludedAllother employees,officeclericalemployeesplantclericalemployeeswatchmenguards and supervisors as definedin the ActThe Unioncommenced an organizing campaign at Respondent s Clarksdalefacilityin the spring of 1987 Respondent s chief operating officer at Clarksdale is VicePresident and PlantManager Charles Murdock Respondent conducted a campaign against the Union beginning no later than15April 1987,when Respondent'schiefexecutive officer and president Fred Baldassari,spoke to the employees in ClarksdaleThe GeneralCounsel contends that Respondent engaged in conduct violative of Section 8(a)(1) and (3)during its campaign against theUnion The8(a)(1) allegations involve two supervisory employees, Plant Manager Charles Murdock and Millroom Supervisor DannyJonesITHE INDEPENDENT 8(A) (1) ALLEGATIONSA Danny JonesEmployeeWillieB Clark testified that SupervisorDanny Jones talked to her after an antiunion speech byPlantManager Murdock The parties stipulated that thatspeech was given on 27 April 1987 Clark testified thatDanny Jones came to her work station after Murdock sspeech Her testimony was as followsIwas doing my job and he came up to me andasked me why was I angry and I told him because Ididn t like the way Charlie had talked to us, because 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI didn t think that you know it was right And hesaid to me that it could have been worded betterHe said that,Let me ask you another questionoff the record If you had to vote right now howwould you vote? I told him I would voteYesfor the unionAnd he also said that, asked me who started theunion I told him I wouldn t tell himSupervisor Danny Jones did not deny the allegation ofWillie Clark In fact Jones admitted that he asked threeemployees including Clark, how they would vote Jonestestified that Clark said she would vote for the Unionand the other two employees said that they would voteno Jones admitted that at thetimehe talked with thosethree employees he did not know how they felt aboutthe UnionConclusionsThe record shows that Jones interrogated three employees about their union preferences in violation of Section 8(a)(1) of the ActB Charles Murdock124 AprilIn support of this allegation counsel for the GeneralCounsel in its brief points to the testimony of employeeMartha HatchettHatchett testified that CharlesMurdock talked to her at her work station around 24 April1987Murdock walked upand he told me that we had been through a lot together and he was aware of my activities and theywere no good and that he didn t want to see me outon the street and that he wanted me to stopYes hetold me that he didn t want to see me outon the street and that s where I was going to be if Ididn t stop my activitiesHe said that Fred was not going to sign a contractOn the following day Murdock returned to Hatchettat her work station andHe asked me if I understoodwhat he told me the day before and I told him, Yes Iunderstood itHatchett testified that she had openly indicated hersupport of the Union by wearing a button or a T shirtbefore her first conversation with MurdockMurdock admitted that he did talk with Hatchettabout the Union in conversations at her work stationAccording to Murdock he had heard that Hatchett toldothers that she would not participate in a strike by theUnionMurdock told Hatchett that if the Union calleda strike [she] wasn t going to be able to come in thereand go to workMurdock denied telling Hatchett thatshe would find herself on the street if she did not stopher union activity or that he told her FredBaldassariwould neversign acontract with the Union2 27 April 1987The parties stipulated that Charles Murdock spoke tothe employees about the union campaign on 27 April1987Employees Randy Williams, Mosezell Thomas Clastine Pittman, Bonnie Pinion Barbara Topper and WillieB Clark all testified about Murdock s speechWillie BClarks testimony was similar to that of the other employeesHe said I want every god damn one of you toturn around and look at me I want to see all yourdamn faces The union man has had his fun Fredhas been down to talk to you and now its myturnHe said I just can t get any sense into yourdamn headsHe saidThe union-if two or threeof you had come together as a committee and cameto me I would have seen what I could have done,not that it might would have made any differencesHe said that only one person knew how to do theirjob when they came there and that was TommyAnd he taught us everything that we knew Justlike he taught us he could teach othersHe said the union man would have you out therestrikingHe said they make you a lot of promisesthat they can t keep He said he had been knowingabout unions every since he was so high He told usto look at Vintage Homes and the catfish place anda place in Tunica He said that the union had had usriding on our high horses but we were going downHe said also that the shop could close but he wasa professionalhe had sixty years experience hecould relocate anywhere He said a lot of people inhere had husbands and wives to help them whatwould the ones do that didn t have anybody Wouldwe give them any money? He said that the unionwould give them maybe a couple of dollars a fewdollars but that wouldn t last longHe made he threw a quarter on the floor acouple of times and told us to go call our damnunion man he said because he knew some of uscouldn twait to tell him And he said that hewanted-no, he said he better not catch us goofingoff or we are going andCarry you damn assesback to workCharlesMurdock also testified about his 27 AprilspeechAll right I called them all together I told them Ihad a number of things I wanted to talk about mostof it was that we were there to work during thedaytime I was tired of the harassing around, of talkabout the union for and against and I wanted itstopped Let s go back to workI talked about the fact that people went out onstrike and I thought it might get pretty tough forthem especially those that didn t have other members in the immediate family that was workingThe point was made to me many times before themeeting if they weren t there we couldn t run theshop I-if they had went out on strike or walked TAYLOR CHAIR COout,whatever they said I brought up the fact thatwhen Icamethere they weren t there and we runthe shopWe could do it again I made one comment about I ve been into it sixty years, I suppose Icould highlight that one I said when I come there Iwas looking for a job if I went someplace else Icould find another job I had a number of years experiencein it,Idon t remember how many years Isaid I surely hope it s not sixtyQ How old ar you?A Huh?Q How old are you now?A I in fifty nineQ All rightA Basicallyits justabout what I give up thereat the Labor Board is exactly what I said withoutgoingtoo lengthy into thisQ Pardon me?A Without going into it too lengthy, 111 go bywhat I gave the labor BoardQ Thereisan allegationthat you solicited complaints and promised benefitsA What is this now?Q Thereisanallegation in the complaint thatyou solicited employee complaints and promisedbenefitsA If you re referring to the fact of where I toldthem before the union before they got involvedwith theunionor anything like that if they wouldhave made a committee and come to talk to meabout this, I would have been more than willing togo to Ohio and talk to them people about theircomplaints I promised that I didn t know whether Icould do any good but I would sure give it a goodfighting chanceQ All right Did you threaten to discharge anyemployee or employees because of their union activities?A No sir I did notQ Did you threaten them with loss of jobs?A No sirQ Did you tell them that it would be useless orfutile to vote for aunionor to join a union becausethe company would grant them nothing?A No sir I did not3 29 April 1987Ricky Joiner an employee of Respondent who is notpresently working because of an accident testified to aconversation he had with Charles Murdock in Respondent's shipping department on 29 AprilWell he said just like, you know he came out therein the back and said,Well Ricky, I like you a lotyou know just like that And then he said youknow,Like if Randy and them, like if they losethey jobs you know like they have somebody elsecoming in bringing they breadHe said but justlike if I get laid off he would just hire somebodyjust like if we were to go on strike or somethinglike that661Murdock denied that he threatened any employee withloss of jobs4 Late April 1987Employee Bonnie Pinion testified to a conversationshe and Barbara Topper had with Plant Manager Murdock at Pinion s sewing machine Pinion placed the dateas late April but before Murdock s 27 April speech tothe employees Pinion testifiedWell he repeated something to Barbara and Ididn t understand what it was I repeatedly askedhim what did he say and he said, I want you twoto know that you have a job, you have your jobsbecause you do good work, even if the union comesin or it doesn t come inAnd he also talked about, he said that I had aworried look on my face and not to worry and Iasked Barbara, I said,Well have I had a worriedlook on my face and she saidNoAnd soCharlie said that he wasn t familiar with this unionand he asked what it was we told him and he said,Well, isn t this run by a damn nigger? And I said,Well our President is black but our representativeiswhiteAnd he goes on and tells us about hisbrother Slim being in the union and then he tellsus goes on and talks to us about this piece in thepaper of a woman having fifteen children and drawing ten thousand a year and was wanting moremoneyBY THE WITNESS Yes, he did He said if wewanted more money we could have formed a groupof two or three and come to him and he wouldhave called Ohio to get us more money although hedidn t know if it would have helped but he wouldnot do it nowYes I do He said he would not have been asmad had we used the union that Ohio had becauseitwould have made the company-well I askedWhy He said Because it would have made thecompany stronger had we have used the one thatthey had I saidWell we didn t knowHe saidWell I can t talk to you all about it anymore Icould get in trouble for what I have already saidBY THE WITNESS He said that if Barbara and Ihe said that he respected Barbara and I for standingout in the open unlike some of the bench warmersand he did like that, which are going to get thesame benefits you re going to getAlthough, hesaidIwill not hurt you and Barbara if you allwont hurt me But he said If you all go on strikethere is nothing I can do to helpBarbara Topper also testified Topper recalled the conversation occurred on 22 April Topper s testimony corroborated that of PinionCharlesMurdock also testified about his conversationwith Pinion and Topper 662DECISIONS OF THENATIONALLABOR RELATIONS BOARDIcan speed that one along and goby my LaborBoard with two exceptions.Iwill rectify the factthat I probably did say damn nigger.Q.Well, tellme howthe conversation cameabout, where it took place, who was present?A. By Bonnie Pinion's sewing machine. BarbaraTopper wasthere at the same time.Q. All right. Tell me what happened.A. All right. Well, there had been a considerableamount of talk to me through the shop in the uphol-stering department,not out of the wood shop, thatMrs. Pinion had made the statement many timesthat her husband was mad at her about getting in-volved in union activity and he was going to bedamn mad at her if she lost her job over it.That is primarily the reason why I talked to her.Barbara Topper was there at the same time, which Ihad no objections to, to let them know as far as Iwas concerned they had no problem like that. If aperson is a good worker for me I wouldn't givethem a hassle on something like that.And through that it went to the fact that weasked each other who the--well, I asked them, Isaid, "I don't know nothing about the union downhere. I don't even know which one it is." That'swhen they began to tell which one it was. I toldthem the fact it wasn't the same one that I knewabout and had belonged to a few years myself up inOhio.Q. And what union was that up in Ohio?A. Well....Q. Is that the Upholsterers'International Union?A. It's the Upholsterers'and Bedders Union as Irecall.They may have changed the name now, Idon't know.Iremember,too, that the headquarters was inPhiladelphia,Pennsylvania.That's really about all Ican put into that.Well, tomake a point that I said"the damnnigger." I said that was run by white people and Iwon't contest what they say. I probably did say it. ihave a bad habit of that at some times.5.September 1.987Barbara Topper recalled another conversation withCharles Murdock regarding the Union.Topper recalled:Idon'tknow the exact date but I was in hisoffice a couple of weeks ago on some matters aboutthe work, you know, that I was dissatisfied with inthere.and that I was wanting a raise.And him andI,we talked about him giving me a raise but, youknow,due to the union going on and everything heknew that he couldn't.That was the only time weever spoke about the union.Topper recalled that Production ControlManagerTerryWayne Smith was also present during the aboveconversation.Smith admitted the meeting occurred, buthe denied that the Union was brought up in the meeting.Murdock'stestimonycorroborated that of TerrySmith.Murdockalso deniedthat the Unionwas men-tioned inthe conversation.DiscussionPlantManager Murdock's sworn testimony frequentlyconflicted with records of Respondent, with testimony ofwitnesses for Respondent, with witnesses for the GeneralCounsel, and with his own prior testimony. For example,Murdock's testimony concerning the basis for the 20 Julywarnings to employees Randy Williams and MosezellThomas conflicted with the language in the writtenwarnings and with the testimony of Supervisors Brightand Smith(see below).On numerous occasions Murdocktestified in conflictwith the testimony of employees.However, of great significance, Murdock admitted thathe lied in a pretrialaffidavitto an agentof theNationalLaborRelations Board regarding statements he madeabout the union president.For all the above reasons, Iam unable to credit the testimony of Plant ManagerMurdock to the extent it conflicts with credited evi-dence. I do credit the testimony of the other witnessesnoted above to the extent there is no conflicting evi-dence other than testimony of Charles Murdock. As tothe testimony of Barbara Topper regarding the Septem-ber 1987 conversation with Murdock and Terry WayneSmith, I credit the testimony of Topper. I was impressedby Topper's demeanor. Her other testimony was fullysupported by the testimony of Bonnie Pinion and, to alesser degree, by Charles Murdock. I am convinced thatTopper testified truthfully.ConclusionsThe creditedevidence shows that Plant Manager Mur-dock threatened employee Martha Hatchett that she maybe on the street if she did not stop her union activities.Murdock also told Hatchett that Respondent would notsign a contract.Those statements constitute a threat oflossof job because of the employees'support of theUnion and that itwould befutile to supportthe Unionbecause Respondent would not sign a contract.In his27 Aprilspeech and on other occasions men-tioned above, Murdock held out that he may have han-dled the problems if they had come to him before start-ing theUnion;he threatened the employeesthat theycould be replaced because he had trained them and couldtrain others; he threatened loss of jobs and that he couldleave Clarksdale and find work elsewhere and he threat-ened that others may be harmed because of the Union,especiallyif they didnot have husbands and wives work-ing elsewhere.By telling employees that he could havetaken their complaints,Murdock threatened that hewould not aid employees with their complaints becauseof their union activities. (SeeGinoMorena Enterprises,278 NLRB 1327(1988).)On 29 AprilMurdock threatened Ricky Joiner ifprounion employee Randy Williams lost his job he hadhelp in his household with another income, but if Joinerwas laid off he would have no help and Respondentwould replace Joiner with another employee. Those TAYLORCHAIR COcomments constitute a threat to employee Joiner of lossof job because of union activitiesThe credited evidence shows that Murdock threatenedemployees Topper and Pinion with unspecified reprisalsbecause of the Union with his comment, I won t hurtyou and Barbara if you all won t hurt meAdditionally,Murdock disparaged the Union and union representativeby hisracial commentsBy telling Topper that he could not grant her a raisedue to the union going onMurdock engaged in violative conduct by implying that the Union prevented theemployees from earning higher wagesIITHE 8(A) (3) ALLEGATIONSThe General Counsel alleges that Respondent initiatedmore strict enforcement of production standards beginning on 20 April 1987 against some of its upholstery employees because of their union activitiesThe record shows that experienced employees in upholstery are expected to produce five davenports in an 8hour dayHowever, the testimony shows that the rule is not arigid ruleThe term davenport is a loose term, which includesthree pieces of furniture, a three place davenport, a twoplace loveseat, and a one place loungeThe upholsterers are charged with properly attachingassigned fabrics to the furniture framesWhen the upholstererswork on one place lounges, it is not difficult tomaintain a rate of five pieces in 8 hours However it ismore difficult to maintain the 5/8 rate if more two placeloveseats are produced and even more difficult whenthree place davenports are produced On some occasionswhen the upholsterers have lounges and either loveseatsor davenports available for upholstery, they are told tomix productions in order to achieve a 5/8 rateRespondent has not retained production records forbefore April 1987A 20 and 22 April 1987The complaint alleges that Respondent illegallywarned Randy Williams on 20 and 22 April 1988 andthatRespondent more strictly enforced its productionquotas since 20 April The record evidence shows thatRespondent learned of its employees union organizingcampaign sometime before 15 April 1987 On 15 AprilRespondents president, Fred Baldassari came to Clarksville and spoke to the employees in opposition to theunion organizing effort Plant Manager Charles Murdockadmitted that he learned of the Union's organizing campaign in AprilRandyWilliams and Mosezell Thomas along withother employees, commenced their union activities in thespringRandy Williams testified that he signed a unioncard and became a member of the Union's organizingcommittee on 16 April On 22 April Williams startedwearing a union buttonMosezell Thomas testified that hestartedwearing aunion T shirt and union button in March 1985 Thomaspassed out union literature and he was on the Union scommittee663ConclusionsIn order to determine the Respondent began a policyof more strict enforcement of its production standards on20 April 1987, it is first necessary to show that Respondent either announced or implemented such a policyRespondents records show that Mosezell Thomas andRandy Williams received warnings on 20 April 1987The record shows that Randy Williams received a written warning for production on 20 April and then MosezellThomas received verbal warnings for production onboth 20 April and 18 May 1987 The Employer warningnotice dated 20 April issued to Williams has poor attitudechecked with the statement insufficient production-of three people with sufficient time and experiencemaking davenports-Randy Williams turned in less thanall othersAccording to Randy Williams, he was awarded thewarning by Charles MurdockWhen I came in Charlie told me that he hadwarned me before about my production and I toldhim I told him I was doing the best I could and hesaid he had warned me about my production beforeand that s when he gave me a slip and the, youknow, he was saying insufficient production, lessthan the other people, and I asked him where didthe attitude come then he said,That's somethingwe added inAnd I was trying to explain to himwhy we was behind and he said he didn t want tohear it, to save it until, he saidSave it,and thenI could give somebody else hellSubsequently on 22 April Murdock talked again withWilliamsYes Charlie said well, he called me over in thechair department and he told me not to be foolingaround and that he wanted me to get my five andDavid and if not he would dismissme andI said, hesaid,Don t be bull headingme,and I said, Iwarn t bull heading youBefore 19 April 1987 Randy Williams had receivedwarningsfor low production on 14 August and 11 September 1985 The 14 August 1985 warning readCalled employeein andtold (at the time he wasworking 9 hrs) for 8 hrs he is suppose to get 5 dayeachMost of the time he was not getting thatmany Told he would have to start getting 5 a dayor he would be replacedThe 11 September 1985 warning readFor 7 days work, schedule production would be 35Dav Randy has gotten 27 so he is 8 short At endof month if he does not have 125 he will be replacedDuring the week ending 17 April 1987 Randy Williamsproduced a total of 10 pieces in 4 workdays for anaverageof 2 5 pieces for 8 hours Mosezell Thomas produced 15 pieces in 4 days for an average of 3 8 pieces in 664DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD8 hours RuthieAddison produceda totalof 12 piecesfor an averageof 3 piecesper 8 hours Sean Foster, whostartedworking for Respondenton 2 April 1987, produced nine pieces for an averageof 2 3 per 8 hoursDuring the week ending10 April 1987,Williams averaged 3 8 pieces per 8 hours,Thomas3 8 pieces RuthieAddison 3 2 pieces,and Sean Foster 2 5 pieces Duringthe week ending3April 1987,Williamsaveraged 3 2 per8hours,Thomas 3 8, Addison 3 0, and Foster 2 5KimmieKirksey,an employee with experience similar toWilliams and Thomas,worked as an upholsterer andaveraged 3 6 pieces per 8 hours during the week ending3AprilThe General Counsel offeredno other evidence illustrating either that Respondent instituted a new policy orstrict enforcementon 20 April, or thatRespondent discriminatonly warned Randy WilliamsinAprilThe recorddoesnot show thatRespondent began tomorestrictly enforceproduction standardson 20 AprilEven thoughRandy Williamsreceivedno warnings from11 September1985 to 20 April 1987, thereisno showingthat his production warranted such action during thatperiod In fact Williamstestifiedthat from his last warning before1987 until April 1987 he did not recall evergoing 2 or moredays in a row withoutgetting productionof five per day and thathe did not recall missingmore than1day a week of not producing fiveMoreoverthere was nothing said in Murdock s 20 and22 AprilconversationswithWilliams to show that Respondent was beginningpolicy of more strict enforcementof productionrules or thathiswarnings to WilHams had anythingtodo with theunion campaignThere wasno showingthatRespondentknew of WilHams activitybefore 22 April whenWilliamsreceived aunion buttonThe partiesdid stipulate that Respondentfirst noticedemployeeswearing union buttons sometimeafter 15AprilNevertheless they did notstipulatehow soonafter 15 AprilRespondentnoticed thebuttonsThe ChargingParty argued that Respondent did notstart keepingtrack of employees productionuntil commencementof the Unions campaignHowever the evidence includesrecords for all of April and the evidencefailsto show thatRespondent learnedof the Union scampaignuntil before mid AprilIagreethat thetimingof Respondentswarning toRandy Williamson 20 and 22 Aprilcauses concern whencompared with thetiming of his initial unionactivityNevertheless, the evidence doesnot establishcompanyknowledge of Williamsunion activitiesbefore the AprilwarningsThe recordsupports Respondents position regarding Randy Williams'productionduringtheweekbefore 20 April Therefore, I find that the General Colinsel failed toprove that Respondentinstituteda policy ofstrictenforcementof productivitystandardson 20 Apriland alsofailed to prove that Randy Williamswas illegally warned on 20 and 22 AprilB 7 and 18 May 1987As shown above,Respondents records show that MosezellThomas received verbal warnings regarding production on 20 April and 18 May 1987Mosezell Thomas testified about conversations on 7and 18 May 198717 MayWayneSmith came to my area and he told me,he said,How many of them things did you do? Iasked him,What things?He said,These coucheshereI told him I had done three now with thesetwo I was building I would have five He saidCharlie said you and everybody that is in here isgoing to have to dofivefrom now on, so I toldhim,OkaySo he said,Don t forget don t say Ididn t tell you, that s what he said2 18 MayQ Okay Who was doing the speaking?A Mr MurdockQ OkayA He said,Moe the reason we got you in thisoffice is about your productionand he said,Youdid five every day except Saturday and you goingto have to get five every day from now onThenhe saidQ Did he say what would happen if you didn tget your five?A Yeah he said You going to have to get yourfive or you be goneAnd then he said somethingabout he not threatening meQ I in sorry?A He sayI in not threatening youQ OkayA He say If we end up in court those othertwo slips I gave you will be there tooPlantManager Murdock did not deny the above testimony by Mosezell ThomasConclusionsBy the end of April Mosezell Thomas had made hisunion activities known to Respondent Although I believe Thomas erred in his testimony that he wore unionbuttons and T shirts in March the record does show thatThomas wore a union button and distributed union literaLurenear the plant duringlateAprilAdditionallyRandy Williams started wearing a union button around22April 1987CharlesMurdock illustrated that Respondent knew of Williams union activities during the 29April conversation with Ricky Joiner (see above)IcreditThomas testimony concerning his 7 and 18May conversationsThattestimony illustrates the installtion of a new policy regarding production for upholsterersBeginning on 7 May Thomas was admonished toproduce five pieces in 8 hours on every working dayOn 18 May Plant Manager Murdock emphasized thenew policy and tied the conversation into the union campaign by remarking about what he would do if we endup in courtTwo weeks beforehis warningThomas produced fiveon Monday five on Tuesday file on Wednesday four onThursday and four on Friday Murdock remarked thatThomas had five on every day except Saturday on the TAYLOR CHAIR CO665week before 18 May Thosefigures showthat Thomaswas producing at a rate abovethatwhichhad been acceptable byRespondentbefore theunion campaignThe aboveevidence showsthatRespondent did institute a strict enforcement policy against unionsupportersbeginning with its warning against Mosezell Thomas on7May 1987 AlthoughI cannot findthat Thomas Aprilwarning was unlawful the factsclearly show that hiswarning of 18 May was awarded in violationof the lawBeverly Enterprises,272 NLRB 83 (1984),United Hydraulic Services,271NLRB 107 (1984)C 8 and 15 May 1987The GeneralCounsel allegesthatRespondentviolatedSection 8(a)(3) by warning employee ClastinePittman on8 and 15May 1987Respondentrecords show that employee Clastine Pittman received,inter alia,verbal warningson 8 May forfailure to perform duties'and on 15 May for excessivetime in restroomClastine Pittmantestified that Tommy Wayne Smithtold her on 20 April notto talk aboutthe Union on company time and, on 8 May,Smith cautionedher that shewas to stay in herwork areaand thatshe was to helpAnnetteBlackwell Pittman denied thatshe had refusedto assist Blackwell beforethat conversationOn 15 May Pittman was told bySmith that she wasnot to go tothe bathroomunless its anemergencyPittman testifiedthatshe engaged in prounion activitiesbeginninginFebruary 1987 Shewore a unionbutton beginning in lateApril a union Tshirt beginningin lateMay and she was on the union organizing committeeConclusionsProduction Control Manager Terry Wayne Smith testified that the verbal warnings to Clastine Pittman on 8and 15 May were precipitated by complaints from otheremployeesAccording to Smith shortly before 8 Mayhe, Plant Manager Murdock and Supervisor CharlotteRedwine Bright were talking to employee AnnetteBlackwell Smith testified that Blackwell said that one ofthe reasons her production was down was because Clastine Pittman who was assigned to help Blackwell, wouldoften refuse to assist BlackwellBlackwell did not testify Pittman denied that she hadever refused to help BlackwellAgain according to Production ControlManagerSmith shortly before 15 May employee Dean Raineytold him that Clastine Pittman would leave her work stationevery afternoonafterMr Murdock or [Smith]wasn tin the back Smith testified that on the next dayor soRainey came to him saying that Pittman had lefther work station Smith then observed Pittman talkingwith employee Bonnie Pinion for about a minute or soPittman and Pinion then went to the restroom Smithtimed them in the restroom 13, 14 minutes 'Rainey like Annette Blackwell did not testify Smithtestified that Rainey is no longer with RespondentAs toPittman,Respondents records show that she received verbal warning on 23 April re soliciting on company time and on 8 and 15 May 1987 as noted aboveAccording to the credited testimony of Pittman-whichwas not contested by Respondent-shewaswarned in April not to talk about the Union on companytime The Respondents employee rules, which are in evidence do not contain a no talking rule and uncontestedtestimony shows there was no such rule in effect beforeApril 1987By cautioning Pittmanon 23 Aprilabout her union solicitation,Respondent demonstrated that it was aware ofher prounionactivityThe record shows that Bonnie Pinion was not disciplined even though,according to Terry Wayne Smith,she and Pittman supposedly stayed in the bathroom 13 or14minutes around 15 MayMoreover,Respondent srecords show that Annette Blackwell was not disciplinedeven though Smith alleged that it was Blackwell s production problems that lead to Pittman s disciplinaryaction on 8 MayRespondents records show that Pittman fell into aunique category for discipline during the heat of theunion campaignAs noted earlier,that campaign climaxed with the filing of the election petition on 30 Apriland continued through the 16 June electionInMay and June, Pittman Mosezell Thomas Willie BClark and Martha Hatchett were the only employeesdisciplined under the production absentee,tardiness, andplant conduct rulesAll those employees were knownunion advocatesAs shown above, on 18 April 1987,Willie B Clark told Supervisor Danny Jones that shewould vote yes for the Union On 18 June 1987, Clarkwas warned re calling in when she was to be lateOn 24 April 1987 Plant Manager Murdock toldMartha Hatchett that he was aware of her union activitiesand they were no goodHatchettwas verballynamedon 23 April 1987 resoliciting on company timeand on 3 June 1987, re not punching out at noon "An employee is not immune from discipline because ofunion activityHowever neither may an employer selectonly union advocates for discipline when other employees engage in similar infractionsAccording to Terry Wayne Smith Annette Blackwellargued thatoneof the reasons her production was downwas because Clastme Pittman would not help her Smithtestified he then went to Pittman and told her that hewould not tolerate Pittman refusing to help BlackwellPittman simply saidOkayAccording to PittmanSmith told her to help Blackwell even if by doing so itput Pittman behind in her other work Pittman was notasked if she had refused to assist Blackwell and Respondent did not contend that any supervisor ever observedPittman refusing to assist BlackwellAdditionally,Pittman quarreledwith Terry WayneSmith s alleged basis for the 15 May warning Pittmanand Bonnie Pinion testified that Pittman s work requiresher to frequent the area near Pinion s work station andboth Pittman and Pinion denied the allegation that theyspent 13 to 14 minutes together in the bathroomThe record shows that Respondent engaged in discrimmatory disciplinary action against union advocateClastine Pittman on 8 and 15 May 1987 The record caststrong doubt that Pittman engaged in the rules violations 666DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDalleged by Smith. However, for the sake of argument,even though an employee engages in rules infractions, itisunlawful for an employer to punish only union advo-cateswhile permitting others to engage in the same orsimilar rulesinfractions without reprimands.Moreover, the record, including the testimony ofTerry Wayne Smith as well as that of Clastine Pittman,shows that it was Respondent's practice to counsel em-ployees about their shortcomings. For example, in thecase of Annette Blackwell, she was questioned and coun-seled about her production by Plant Manager Murdock,ProductionControlManager Smith, and SupervisorBright.Blackwell was not warned. However, ClastinePittman waswarned on 8 and 15 May without the bene-fitof questioning or counseling.I am convinced that Clastine Pittman would not havereceived warnings on 5 and 15 May absent her union ac-tivities.Those warnings constitute a violation of Section8(a)(1) and(3).Beverly Enterprises,supra.D. July 1987The General Counsel alleges that written warningsissuedupholsterersRandyWilliamsandMosezellThomas and the demotion of Randy Williams in Julyviolate Section 8(a)(3).Respondent's records show that upholsterers Williamsand Thomas received written warnings on 20 July re-garding production.The warnings contained the following remarks:Randy Williams:The average production on lounge pieces is 5 in8 hrs. Randy's average is 4 in 9 hrs. He has beenwarned with a written warning. This is his secondwarning. If his production does not come up tostandards with his next warning there will probablyhave to [be] disciplinary action taken.Mosezell Thomas:The average production on lounge pieces is 5 in8 firs and Mosezell's production is 4.2 in 9 hrs. Hehas been warned verbally several times. If his pro-duction does not come up to standards with his nextwarning there will probably have to be disciplinaryaction taken.There was some confusion regarding Respondent's al-leged basis for the above warnings. Production ControlManager Smith and Supervisor Charlotte RedwineBright testified thatWilliams and Thomas were disci-plined on 20 July because of low production on 18 and19 July and because they failed to report problems toBright in accordance with standing instructions. Howev-er,PlantManager Murdock testified that the 20 Julywarnings were based on Williams' and Thomas' produc-tion during the last days in June before vacation as wellas their production during July.For the week of 17 July Randy Williams producednone on Monday, which was a washout for all upholster-ers, three for Tuesday, five for Wednesday, two forThursday, five for Friday, and five for Saturday, 18 July.Mosezell Thomas produced three for Tuesday, five forWednesday, three for Thursday, five for Friday, and fivefor Saturday. Respondent's records show Randy Wil-liams averaged 4.0 for the week of 17 July and MosezellThomas averaged 4.2 per day for that week. Those aver-ages are precisely the average reflected on the 20 Julywarnings to Williams and Thomas and thereby supportsthe testimony of Production Control Manager Smith andSupervisor Bright, but refutes the testimony of PlantManager Murdock as to the basis for the 20 July warn-ings.The averages for the last 2 days in June were 2.5for all three upholsterers employees including Williams,Thomas, and Sean Foster. Those averages are not men-tioned on the 20 July written warnings. Where, as here,conflicting reasons are given for disciplinary action apresumption arises that Respondent's alleged basis arepretextual.Horizon Air Services,272 NLRB 243 (:1984).ConclusionsAlso, during July 1987, Randy Williams was strippedof his leadman duties. A payroll change notice from Re-spondent's records shows that Randy Williams was theupholsterers group leader from 20 March 1986. Williamswas replaced as group leader in July 1987 by employeeKimmie Kirksey. On 31 July 1987, Production ControlManager Smith told Williams that Kirksey was replacingWilliams as upholsterer leadman and that Kirksey didnot have to produce at the 5/8 rate. In fact, Smith toldWilliams that Kirksey did not have to engage in produc-tion workunlesshe elected to do so.Respondent did not explain why Williams' successorwas excused from production requirements even thoughWilliams had been reprimanded on three occasions forlow production while holding the same job.Counsel for the General Counsel argues that Respond-ent violated Section 8(a)(3) by stripping Williams of hisleadman duties. As noted in theunitdescription, theleadman is included in the bargaining unit. Additionally,counsel for the General Counsel argues that the disparatetreatment between Kimmie Kirksey's low production re-quirements and Randy Williams' requirements shows thatWilliamswas discriminatorilywarned in violation ofSection 8(a)(3).Moreover, counsel for the General Counsel arguesthatMosezell Thomas and Williams were warned eventhough their productivity in June and July was no worsethan that of Sean Foster.Foster, who began work as an upholsterer on 2 April1987, was never required to satisfy the 5/8 rule. 'Howev-er,Foster completed his 30-day probationary period inearlyMay and his 90-day period in early July. In May1987Fosterwas used to train another upholsterer.Therefore, the General Counsel argues, it is apparentthat Respondent felt Foster was a competent upholstererinMay 1987. Nevertheless, Foster was, according to Re-spondent, required to produce at a lower rate of 4/8 inJuly 1987.The General Counsel argues that the lower rate andthe fact that Foster escaped disciplinary action eventhough he failed to satisfy that lower rate-4/8--furtherillustratesdisparate treatmentagainstunion advocatesThomas and Williams.For the week of 12 through 18 July, Foster producedno pieces on Monday, two on Tuesday, three on TAYLORCHAIR CO667Wednesday,three on Thursday,four on Friday andthree on Saturday His average for Tuesday through Saturday was 3 0 Although Thomas and Williams fulfilledtheir 5/8 rate requirements on 3 days each Foster failedto produce at the lower 4/8 rate on all but 1 day thatweek Nevertheless Foster was not disciplined Duringthe last week of June,Foster produced two pieces onMonday and three on Tuesday Again he failed toachieve the 4/8 rateThe above supports the complaint allegations I findthat Randy Williams was stripped of his leadman dutiesand he and Mosezell Thomas were warned on 20 Julybecause of their union activities In the absence of theirunion activities,Respondent would not have taken thoseactions againstMosezell Thomas and Randy WilliamsNissen Foods(USA) Co,272 NLRB 371(1984),LawsonPrinters271 NLRB 1279 (1984)E August 1987On 11 August 1987 Clastine Pittman and three otheremployees received verbal warnings for tardiness On 14August, Pittman was suspended from work for 2 daysfor tardinessRespondents tardiness rule is contained in its rules4 TardinessExcessive tardiness or leaving work early, is subject to disciplinary action on the same basis as absenteeism up to and including dischargeNo deduction will be made for tardiness up tothree minutes In cases of more than three minutesbut not more than ten minutes a deduction of tenminutes will be made Each succeeding three to tenminutes of lateness will be treated in the samemannerEmployees Randy WilliamsMosezell Thomas ClastinePittmanBonnie TopperWillie B Clark MarthaHatchett and Willie Suggs all testified about the tardiness rule and Respondents practice before the 1987union campaign Machine Operator Willie Suggs testifiedin corroboration of the other employees that before July1987 employees were not considered late if they were atwork no later than 3 minutes after the reporting hourHowever in June 1987 Supervisor Danny Jones toldSuggs he would be considered late if he was not there at6amDanny Jones admitted that on the day after the election he and Terry Wayne Smith were instructed by PlantManager Murdock to enforce rules regarding tardinessand use of the pay phone and breakroom On cross exanimation Jones admitted that Murdock told him andSmith to tighten up on employees tardiness Jones saidthat employees had been reporting in late for quitesometime before 17 JuneEvidence through testimony of Respondents witnesseswas to the effect that the tardiness rule has not changedBefore and after June 1987 according to Respondentsevidence, an employee was considered late when not atwork on the hour However no one was docked unless 3minutes or more lateNeverthelessRespondent did not offer any evidenceto rebut the employees testimony There was no showing that any employee was punished before July 1987 forbeing tardy less than 3 minutes Summaries of Respondent s records show that before July 1987 employees werefrequently less than 3 minutes late without being disciplinedThere was no evidence that any employee wastold before June 1987 that tardiness of less than 3 minuteswould subject the employee to disciplinary actionRespondent contends that Pittman was warned because she was late 16 out of 17 workdays between 14July and 12 August 1987 The record shows that Pittmanwas actually late more than 3 minutes on only four occasions during that period She arrived less than 3 minuteslate on the other occasionsOn 14 August 1987, Pittman phoned that she would belateWhen she arrived, Plant Manager Murdock had removed her timecard Murdock told Pittman to call theunion man According to Murdock, he asked Pittmanwhy she was late Murdock became angry and suspendedPittman when she said she was sleepy Pittman deniedthatMurdock asked her why she was late and that shesaid she was sleepy Again for the reasons cited above Icannot credit the disputed testimony of Charles Murdock I credit Pittman s account of the 14 August conversationConclusionsThe credited evidence shows that Respondent changedits interpretation of the tardiness rule on the day after the16 June union election However many employees, includingClastinePittmanwere not advised of thechangeSubsequently, Pittman was warned and then suspendedAt her suspension Plant Manager Murdock admittedly told Pittman to call the union man Charles Murdock also admitted that he did not bother to check withsupervision to see if Pittman had complied with thephone in rule before being late that morningMurdock s actions show that he associated the punishment of Pittman with her union activities She was subjected to punishment under a changed rules policy without being advised of the changes Those changes followed immediately on Plant Manager Murdock learningthat 50 percent of the counted votes had voted in favorof the Union Subsequently Murdock suspended Pittmana known union advocate without conducting an investigation into whether she had violated any rules I findthat Pittman was warned and suspended because of herunion activities In the absence of her union activities,Respondent would not have taken the August disciplinarymeasure against Clastine PittmanBeverlyEnterprisessupraPremier Rubber Co272 NLRB 466 (1984)The above evidence also shows that Charles Murdockinitiated a new tardiness policy on 17 June in retaliationof its employees' vote in the union election That actionconstitutes an additional violation of Section 8(a)(1) and(3)Nissen Food (USA)supraUnited Hydraulic ServicessupraHorizon Air ServicessupraHarvard Folding Box,273 NLRB 1031, 1038 (1984) 668DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDF Gray and K WilliamsThe General Counsel alleges that from 16 June 1987Respondent failed to recall Debra Gray and Katie Wilhams from layoff in violation of Section 8(a)(3)According to Respondent, it laid off nine employeeson 3 February 1987 i Gray and Williams along with theseven other laid off employees were laid off for a lackof work They were told they would be recalled whenwork picked up All the laid off employees other thanGray and Williams have been recalled Some were recalled to positions other than the positions occupied atthe time of their layoffAdditionally, at least 102 new employees have beenhired since the 19 February 1987 layoff It was admittedby Respondent that none of the new employees hadprior related work experienceGray and Williams engaged in prounion activities On16 June the day of the election, Gray and Williams distributed union literature in front of Respondents facilitySome of Respondents supervisors were offered union literature by them Gray and Williams came into Respondent s facility to vote, wearing union T shirts They wereobserved by Plant Manager Murdock Both Gray andWilliamswere challenged as being ineligible becausetheir names had not been included on the voting list furnished by RespondentConclusionsDebra Gray worked as a cutter in the upholstery department On 3 February she was told by Plant ManagerMurdock and Marshall Balducci that she was being laidoff and would be recalled when work increased Gray spayroll change notice contained the remarkLaid offdue to lack of workPlantManager Murdock admitted that Gray was laidoffwith a promise of recall However according toMurdock she had not been recalled because there hadnot been work that necessitates a cutter helperMurdockadmitted plans to recall Gray even though her separationnotice contained a reference to not rehire GrayMurdock did not recall that Gray s separation slip wasmarked no rehire and he offered no explanation for theno rehire remarkKatieWilliams worked first in sanding then in subassembly and finally in rough mill On 3 February 1987Williams was told by Supervisor Drew Farmer that shewas being laid off because work was slow and that shewould be recalled when things picked up Plant ManagerMurdock also told Williams that he would call her backtowork when things picked upWilliamspayrollchange notice like Debra Gray s states Laid off due tolack of workPlantManager Murdock admitted that he told KatieWilliams[I]fwork comes available you 11 be calledbackMurdock also admitted that he informed the MississippiEmployment Security Commission that Williamshad been laid off However at the hearing, Murdock testified that he was not satisfied with Williams work to'R Exh 9 summary of its records includes only six of the nine employees laid off in February 19872 See R Exh 9the point he decided to await a layoffsituationthen permanently terminate Katie WilliamsAccording to Murdock the lay off of Williams was permanent He did notaccording to his testimony at the hearing, plan to recallWilliamsConclusionsRespondents records show that new employees werehired on 2 April 6 May 16 20 23 and 27 July, and 19August 1987 Four of the nine employees laid off in February 1987 were shown on Respondents records asbeing recalled on 10 February 23 March and 4 and 9AprilTestimony indicated that three other employeeshave been recalledsincethe layoff but Respondents Exhibit 9 does not reflect when those employees were recalledOf the new employees hired, all were hired after commencement of theunionorganizing campaignEightwere hired after Gray and Williams were observed intheir prounion activities on election day 16 June 1987Respondent offered no evidence showing that GrayandWilliams could not have occupied any of the positionsfilledby the new hires after 16 June 1987 TheGeneral Counsel pointed out that Murdock admitted thatabout one half of the new hires since 16 June are relatedto, or friends with employees and that Respondent wasaware of those employees union preferences Four of thenew hires had been discharged at the time of the hearingConclusionsAgain Respondents recordsand itsprior position callinto question testimony from Respondents witnesses including Plant Manager MurdockAt their layoff both Katie Williams and Debra Graywere told they would be recalled Respondent admitsthat factRegardingWilliams although Respondent now contends that Plant Manager Murdock decided to dischargeher as early as December 1986 the record does not support that argument Until the hearing in this matter Respondent did nothing to show an intent to discharge WilHams SeeHorizon Air Services272NLRB 243 257(1984)Since 16 June at least eight jobs have been filled bynew hires The record does not show that if any of thosejobs could have been filled by Katie Williams and DebraGrayRespondents records show that Katie Williams wasnever disciplined or warned about her work Nothingwas said to her indicating that Respondent was unhappywith her work to the extent it was contemplating discharge I am unable to credit testimony that Respondentplanned toterminateWilliams in view of its written andoral assurances that she was being laid off and would berecalledRespondent does not quarrel with the right of DebraGray to recall Plant Manager Murdock contends whena cutter helper position opens Gray will be recalledHoweverRespondent offered nothing to show thatGray could not fill any of the positions occupied by newhires since 16 June TAYLOR CHAIR CO669The record shows that Respondent has illegally refused to rehire Debra Gray and Katie Williams becauseof their activities in support of the UnionBoth Gray and Williams were laid off employees witha reasonable expectation of recall and as such, were eligible voters on 16 June 1987 Therefore I recommendthat the challenges to their ballots be overruledG Eddie PaynoAlthough originally alleged as an 8(a)(3) refusal torecall discriminatee, the General Counsel amended thecomplaint to delete Eddie Payno Therefore I shall considerEddie Payno solely in relation to his status as achallenged voterRespondent contends Payno was discharged on 16 February 1987 because hewas unable todo the workEddie Payno s payroll change notice dated 6 February1987 has discharge checked, and states employee notable to keep up with productionIn a 6 February 1987 submission to the MississippiEmployment Security Commission, CharlesMurdockstated that Payno had been discharged becauseEmployee was not able to keep up with productionThe Charging Party correctly shows that the recordevidence shows that Payno was never told he was beingdischarged Supervisor Charlotte Redwine Bright testifled that she told Payno he was let goNevertheless, the record shows that on 6 February1987,Respondent was unaware of any union activitiesespecially by Eddie PaynoNevertheless,Respondentterminated Payno s employment on that date Documentsthatwere not discredited were submitted as being prepared contemporaneous with Payno s 6 February releaseThose documents show that Payno was dischargedUnder those circumstances I am unable to find thatPayno was not discharged on 6 February I find thatPayno was discharged and that on 16 June 1987, EddiePayno did not have a reasonable expectation of returningto workTherefore I recommend that the challenge to theballot of Eddie Payno be sustainedH Challenges and ObjectionsIrecommend that the challenges to the ballots ofDebra Gray and Katie Williams be overruled and thatthey be opened and counted In the event the Union obtainsa majority it shall be certified as the bargaining representative of employees in the appropriate unit In theevent the Union does not obtain a majority then becauseof the unfair labor practices in which Respondent hasbeen found to have engaged during 30 April through 16June 1987 the election shall be set aside and a new election conducted at such time and manner as the RegionalDirector deems appropriate2FurnitureWorkers Division I U E, AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act3By threatening its employees with loss of jobs withreplacement by other untrained employees with loss ofjobs because Respondent may leave ClarksdaleMississippidue to the employees union activities, and with financial harm caused by loss of jobs especially if the employees husbands or wives do not work elsewhere andby telling its employees that it cannot grant a wage increase because the Union prevented the employees fromearning higher wages, that it would be futile to supporttheUnion because Respondent would not sign a contract, and that it may have handled the employees problems if the employees had come to it but would not nowbecause the employees had gone to the Union becauseof its employees union activities, Respondent engaged inconduct violative of Section 8(a)(1) of the Act4 By issuing warnings to employee Mosezell Thomason 18 May and 20 July 1987 to employee Clastine Pittman on 8 and 15 May and 11 August 1987 to employeeRandy Williams on 20 July 1987 by demoting RandyWilliams on 20 July, by instituting more strict productionrules for certain upholstery employees since 7 May 1987,by instituting a new tardiness policy since 17 June 1987by suspending employee Clastine Pittman for 2 days on14August 1987, and by refusing to recall from layoffemployees Debra Gray and Katie Williams since 16 June1987Respondent has engaged in conduct violative ofSection 8(a)(1) and (3) of the Act5The above aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) ofthe Act I shall order it to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policies of the ActHaving found Respondent has illegally suspended employee Clastine Pittman and illegally refused to recallemployees Debra Gray and Katie Williams, I recommend that Respondent be ordered to make PittmanGray, and Williams whole for loss of earnings each suffered if any because of Respondent s illegal actions thatRespondent be required to offer Gray and Williams immediate and full recall to their former positions or ifthose positions do not exist to substantially equivalentpositionswithout prejudice to their seniority or otherrights and privileges and that Respondent be required toremove from its files all references to its illegal disciplenary action against employees Randy Williams MosezellThomas, and Clastine Pittman Backpay, if any shall becomputed in the manner described inF W WoolworthCo, 90 NLRB 289 (1950) with interest as computed inNew Horizons for the Retarded,283 NLRB 1173 (1987) 3CONCLUSIONS OF LAW1The Taylor Chair Companyis an employer engagedin commercewithin themeaning of Section 2(6) and (7)of the Act3UnderNew Horizonsinterest is computed at the shorttermFederalRate for the underpayment of taxes as set out in the 1986 amendment to26 U S C § 6621 Interest accrued before 1 January 1987 (the effectiveContinued 670DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record I issue the following recommended4ORDER1Cease and desist from(a) Interfering with restraining, or coercing its employees in the exercise of rights guaranteed them by Section 7 of the Act, in violation of Section 8(a)(1) of theAct by threatening its employees with loss of jobs withreplacement by untrained employees, with loss of jobsbecause Respondent may leave Clarksdale, Mississippi,due to the employees union activities and with financialharm caused by loss of jobs especially if the employeeshusbands and wives do not work elsewhere, and by telling its employees that it cannot grant a wage increase because the Union prevented the employees from earninghigherwages that it would be futile to support theUnion because Respondent would notsign acontract,and that it may have handled the employees problems ifthe employees had come to it but would not now because the employees had gone to the Union because ofits employees union activities(b)Warning, demoting, suspending, refusing to reinstateor otherwise discriminatingagainstemployees because their union or other protected concerted activities(c) In any like or related manner interfering with, restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Actdate of theamendmentshall be computed as inFlorida Steel Corp231NLRB 651 (1977))4 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulationsthefindingsconclusionsand recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes(a)Offer immediate and full recall or reinstatement toRandy WilliamsDebra Gray and Katie Williams totheir former position or, if those positions no longerexist to substantially equivalent positionswithout prejudice to their seniority or other rights and privileges(b)Make whole employees Randy Williams, ClastinePittmanDebra Gray and Katie Williams for any lossessuffered if any as a result of the discrimination againstthem in the manner set forth in the remedy section ofthis decision(c) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way(d)Preserve and on request make available to theBoard or its agents for examination and copying, all payroll records, social security payment records, timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(e) Post at its ClarksdaleMississippi facility copies ofthe attached notice markedAppendix 5 Copies of thenotice, on forms provided by the Regional Director forRegion 26, after being signed by the Respondents authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complys If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board